Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 09/21/2022; and IDS filed on 09/12/2022.
Claims 1, 14, 28 have been amended.
Claims 2-3, 15-16 have been cancelled.
Claims 1, 4, 14, 17, 28 are pending in the instant application.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 14, 17, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over HELSON (US 2012/0308643) as evidenced by WKIPEDIA2 (https://en.wikipedia.org/wiki/Atrioventricular_block (downloaded on 07/26/2018)) in view of ZELTSER et al (Drug-Induced Atrioventricular Block: Prognosis After Discontinuation of the Culprit Drug. Journal of the American College of Cardiology. Volume 44, Issue 1, 7 July 2004, Pages 105-108), RANJAN et al (US 2014/0065061), HANSEN et al (US 2009/0181887) and YAGI et al (Analysis of Onset Mechanisms of a Sphingosine 1-Phosphate Receptor Modulator Fingolimod-Induced Atrioventricular Conduction Block and QT-Interval Prolongation. Toxicol Appl Pharmacol. 2014 Nov 15;281(1):39-47).
	HELSON teaches a method for treatment of drug induced cardiac irregularities, such as QT prolongation (see abstract) and atrioventricular block (see [0018]) comprising of: identifying the human subject in need (see [0014]; [0018]); parenteral or oral (see [0016]) administering to the human prior to or concomitantly with a composition comprising of: one or more active agents that induced cardiac irregularities (see [0018]), such as calcium channel blockers (see [0018]), such as verapamil (see [0070]) and beta-blockers; empty liposomes (see [0018]) comprise of lipids or phospholipids (see [0016]), such as lecithin (see [0016]) an dipalmitoyl-phosphatidylglycerol (see [0016]), which is DPPG, to treat the drug induced cardiac irregularities (see [0018]). WIKIPEDIA2 teaches there are three types of atrioventricular block, wherein the first-degree and second-degree are typically asymptomatic (see pg. 2). The third-degree has noticeable symptoms that present itself as more urgent such as: dizziness, fatigue, chest pain, pre syncope or syncope (see pg. 2). Even though one skilled in the art would treat all three types of atrioventricular block, the AV block being treated at the hospital is most likely to be a second-degree or a third-degree, because this is when the patient is symptomatic and is most likely to come to the hospital. 
HELSON does not specifically teach that the AV block is a third-degree block; or using other specific phospholipids, such as DMPC or DMPG; or that fingolimod drug causes AV blocks.
ZELTSER teaches the prior art had known of AV blocks, such as third-degree AV block (see abstract).
RANJAN teaches method of minimizing QT prolongation (see title and abstract), using lipids, such as lecithin, DMPC and DMPG (see ([0010]).
HANSEN teaches conventional liposomes are typically composed of phospholipids (see [0350]), such as DMPC and DMPG (see [0351]).
YAGI teaches the prior art had known that fingolimod treats multiple sclerosis (see pg. 39), but has side effects of atrioventricular block (AV block) and QT-prolongation, wherein the atrioventricular block (AV block) can be third degree (see abstract and pg. 41).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to treat AV block that is third-degree block that could be caused by drugs, such as fingolimod. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because HELSON teaches treating AV blocks that are caused by drugs by using phospholipids, wherein phospholipids include DMPC, DMPG an DPPG.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate making lipids/liposomes with phospholipids, such as lecithin, DMPC, and DMPG. The person of ordinary skill in the art would have been motivated to make those modifications, and reasonably would have expected success because these are functional equivalents of phospholipids, such as DPPG, DMPC and DMPG, frequently used in the making of liposomes. Note, the palmitoyl group in DPPG is 15 carbon long, while the myristoyl group in DMPG is 13 carbon long. They are very similar.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate giving lipids/liposomes to patients needing or currently taking fingolimod in an amount to treat multiple sclerosis and/or verapamil, since fingolimod is a drug that is used to treat multiple sclerosis and has side effect of third-degree atrioventricular block and QT-prolongation. The person of ordinary skill in the art would have been motivated to make those modifications, because it would reduce the fingolimod side effect of third-degree atrioventricular block and QT-prolongation reduced or eliminated, and reasonably would have expected success because HELSON teaches reducing drugs side effects.
Note, it would have been obvious to repeatedly adjust/increase the amount of phospholipids to a single dose for patient compliance/convenience until elimination of the AV block is treated 100%, wherein the AV block is eliminated for weeks, months or even years to improve the patient’s quality of life.

Response to Arguments
	Applicant argues that nothing in the art cited teaches a combination of fingolimod and verapamil. Nor does the combination teach the elimination or reduction of AV Block can extend to 1 to 8 hours from a single dose of the lipid, surprisingly, the effect of the single dose lasted from 1 to 8 hours. In response to Applicants' arguments, the Current Action at page 6 argues that Helson teaches using liposomes to treat AV blocks and that it would be obvious to optimize the dosage to a single dosage for patient compliance/convenience. However, the Office cites to no such teachings in Helson or
otherwise. The surprising and unexpected effect found in the present invention was that despite the known metabolism of lipids having a half-life of just a few minutes (chylomicron TG half-lives were 5.34±0.58 and 6.51±0.58 min) during the fasting and fed states, respectively (P<0.01), the surprising effect was that the same dose had an effect up to 8 hours later. Following the argument presented in the Current Action, following the teachings of Helson, the skilled artisan would have to provide, for all intents and purposes, almost continuous intravenous or oral dosing to maintain the effect (as the lipids are metabolized in a few minutes), or a dosage so large that no
patient would be able to take such a dose. Assuming a half-life of 6 minutes and a dosage of 100 mg in order to dose a patient for 8 hours. Following the teachings of Helson, if a patient is provided 1,000 mg at time zero, after 42 minutes only 7.8 mg remain in their system. Thus, to maintain a level of 100 mg in their system, the patient would have to be dosed tens of thousands of milligrams at the outset to maintain the
necessary levels of the active agent. Conversely, with the dose range taught by Helson, the skilled artisan would realize that the patient would reach zero dose within about 42 minutes. Thus, to maintain a dosage of 7 mg after an hour, the dose would have to be 100,000 mg to start. In order to maintain this rate for 8 hours, the patient would need to take an 80-gram dose every hour. A single dose of 100,000,000,000 (1x1011) milligrams would reach zero in about 300 minutes, or 5 hours. Nothing in Helson contemplates such a dose. Thus, for at least these reasons, the prima facie case of obviousness fails.
	The Examiner finds this argument unpersuasive, because Applicant’s claims do not recite any specific dosage amount, but rather the broad scope of therapeutically effective amount, wherein it would have been obvious to optimize the therapeutically effective amount as discussed in the rejection.


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618